Case: 4:17-cv-01543-AGF Doc. #: 40 Filed: 01/10/19 Page: 1 of 2 PageID #: 660




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


OUR LADY’S INN, et al.,                        )
                                               )
               Plaintiffs,                     )
                                               )
       vs.                                     )       Case No. 4:17-cv-01543-AGF
                                               )
THE CITY OF ST. LOUIS,                         )
                                               )
               Defendant.                      )


                                   NOTICE OF SETTLEMENT

       Plaintiffs, Our Lady’s Inn, et al., and Defendant, City of St. Louis (“City”), have

settled all claims. The parties estimate that they will need thirty (30) days to effect the terms

of their settlement, after which they will file a stipulation of dismissal.

       Respectfully submitted this 10th day of January, 2019.



THOMAS MORE SOCIETY                                    JULIAN L. BUSH,
                                                       CITY COUNSELOR

By: /s/ Sarah E. Pitlyk                                By: /s/ Robert M. Hibbs
Sarah E. Pitlyk #60670MO                               Robert M. Hibbs #41668MO
Thomas Brejcha                                         Associate City Counselor
Peter Breen                                            1520 Market Street, Room 4025
19 S. La Salle Street, Suite 603                       St. Louis, MO 63103
Chicago, IL 60603                                      Phone: (314) 657-1304
Phone: (312) 782-1680                                  Fax: 314-641-8280
Facsimile: (312) 782-1887                              HibbsR@stlouis-mo.gov

Attorneys for Plaintiffs                               Attorney for Defendant
Case: 4:17-cv-01543-AGF Doc. #: 40 Filed: 01/10/19 Page: 2 of 2 PageID #: 661




                                   CERTIFICATE OF SERVICE

        A copy of the foregoing was filed electronically on the 10th day of January, 2019, with
the Clerk of Court to be served by operation of the Court’s electronic filing system upon all
parties of record.


                                             /s/ Robert M. Hibbs




                                              -2-
